Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Final Office action is based on the 16/953548 application originally filed November 20, 2020.
Claims 1-3 and 5-20 are pending and have been fully considered.  Claims 7-20 are withdrawn from consideration due to being drawn to a nonelected invention.  Claim 4 have been canceled.
Election/Restrictions
Claims 7-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on September 16, 2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dhasmana et al. “Rheological and Chemical Characterization of Biobinders from Different Biomass Resources” Published: April 28, 2019 hereinafter “Dhasmana” in view of Pahlavan et al. “Exploiting Synergistic Effects of Intermolecular Interactions to Synthesize Hybrid Rejuvenators to Revitalize Aged Asphalt” Published: August 14, 2019 hereinafter “Pahlavan”.
Regarding Claims 1-3, 5 and 6
	Dhasmana discloses on page 121 column 1, characterization of biocrude oil as an alternative binder material, which is referred to here as biobinder. The hydrothermal liquefaction technique was used to produce biobinder from spirulina algae (microalgae), swine manure, and nanoalgae. A chemical analysis was performed with the saturates, aromatics, resins, and asphaltenes technique to characterize the percentage of different components present in the biobinder. A rheological characterization of biobinders was conducted to evaluate their feasibility for use in pavement construction and to predict their performance during the service life of a pavement. Surface free energy properties of biobinders also were determined with the use of a sessile drop device to characterize adhesion properties. The results indicated that biobinder had significantly different rheological and chemical properties than conventional asphalt binder. When blended with conventional binder, biobinder showed the potential to reduce the stiffness of original binder. As a result, it might be used to rejuvenate mixes with recycled asphalt materials or find an application under low-temperature conditions.
Dhasmana discloses on page 122 “Biomass Conversion Process”, HTL is used to convert different types of feedstock, including wastewater nutrients, swine manure, cattle manure, micro- and macroalgae and sludge to biocrude oils under high temperature (200°C to 350°C) and pressure (5 to 15 MPa). At such elevated temperatures, water serves as the catalytic medium to encourage the breakdown and formation of chemical bonds and molecules, respectively.  Algae is then fed back into the HTL conversion cycle to produce various bioproducts, which are processed further to obtain biobinder as an end product. The recycling of algae in the same loop releases much of the nutrient content and thus results in multiplied algal production. From here, biosolid and bio-oil production rises. This production results in an increased biocrude yield, improved water quality, carbon dioxide sequestration, no competition for arable land, and beneficial nutrient reuse.
It is to be noted, the “nitrogen content” and “lipid content” are inherent characteristics of the biomass component.  Therefore, the biomass of Dhasmana appears to be identical to that of the instant application except that Dhasmana is silent concerning the inherent characteristics of biomass.  
However, it is the examiner's position it would have been inherent that the biomass of Dhasmana would contain the claimed nitrogen and lipid content, due to the biomass of Dhasmana overlaps the biomass of the present application.
	Dhasmana discloses the biorejuvenator of claim 1 of the present invention but fails to further teach the ratio of first biomass component to second biomass component.
	However, it is known in the art to use a first biomass (algae) and a second biomass (swine manure) in a ratio of about 6:1 to about 2:1, as taught by Pahlavan.
	Pahlavan discloses on page 15515 column 2 and page 15516 column 1, a nitrogen-enriched biobinder from algae feedstock added to biobinder from swine manure is a more effective biorejuvenator for aged bitumen.  Pahlavan discloses on page 15516 column 1, to produce a biorejuvenator using HTL, high temperature (>200 °C) and elevated pressure (>20 bar) are used to render water as a highly reactive medium capable of rapidly hydrolyzing, decomposing, and reforming biomass macromolecules (including lipids, carbohydrates, and proteins) into a mixture of chemical products. Due to the critical role that water plays in the HTL process, a typical reaction medium contains 10−20% biomass solids (algae and swine manure) and 80−90% water. In contrast to the biomass dewatering and drying required by the traditional approach of converting biomass to biofuels, HTL uniquely accommodates wet biomass, significantly reducing the energy requirements of the conversion processes. 
	It is to be noted, the biomass amount of Pahlavan overlaps the ratio of biomass component of the presently claimed invention.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use the amount of biomass in Pahlavan as the amount of biomass in Dhasmana. The motivation to do so is to use an effective amount of biomass biobinders that aids in an increase of production of bio-oil.
Response to Arguments
Applicant's arguments filed September 16, 2022 have been fully considered but they are not persuasive.
Applicants argued: “The Office Action acknowledges that Dhasmana fails to teach the ratio of first biomass component to second biomass component, and relies on Pahlavan to disclose: "a typical reaction medium contains 10-20% biomass solids (algae and swine manure) and 80-90% water." Office Action, at 9-10. However, the percentages cited by the Office Action relate to biomass solids and water, not individual components of the biomass. Moreover, neither Dhasmana, Pahlavan, nor any proper combination thereof describes or suggests "a dry weight ratio of the first biomass component to the second biomass component is in a range of about 6:1 to about 2:1," as recited in amended claim 1 or "the dry weight ratio of the first biomass component to the second biomass component is about 4:1" as recited in claim 5.”
Applicants arguments are not deemed persuasive.  As stated in the above rejection and by applicants, Pahlavan to disclose: "a typical reaction medium contains 10-20% biomass solids (algae and swine manure) and 80-90% water.".  The range of 10-20% biomass solids (algae and swine manure) the biomass amount of Pahlavan overlaps the ratio of biomass component of the presently claimed invention.  Pahlavan specifically teaches on page 15514 column 2, the hybrid biorejuvenator from mixing algae-based and swine-manure-based biobinders.  Therefore, it is maintained that Dhasmana in view of Pahlavan have met the limitations of the presently claimed invention.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551. The examiner can normally be reached Monday thru Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Latosha Hines/Primary Examiner, Art Unit 1771